                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 1 of 23 Page ID #:1




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      LEO A. BAUTISTA, SB#149889
                    2   leo.bautista@lewisbrisbois.com
                      JOSHUA S. HODAS, SB#250802
                    3   josh.hodas@lewisbrisbois.com
                      AVIRAM E. MUHTAR, SB#260728
                    4   aviram.muhtar@lewisbrisbois.com
                      MARIA L. GARCIA, SB# 276135
                    5   maria.l.garcia@lewisbrisbois.com
                      633 W. 5th Street, Suite 4000
                    6 Los Angeles, CA 90071
                      Telephone: 213.250.1800
                    7 Facsimile: 213.250.7900
                      Attorneys for Douglas Cavanaugh and Ralph Kosmides
                    8
                    9                              UNITED STATES DISTRICT COURT
                   10           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                   11 In re
                                                                       Case No.: 8:21-cv-00845
                   12 RUBY’S DINER, INC., a California
                      corporation, et al.,                             Bankruptcy Court
                   13                                                  Case No. 8:18-bk-13311-SC (Chapter 7)
                                                                       Adv. No. 8:21-ap-01014-SC
                   14                      Debtors.
                                                                       (Jointly Administered With Case Nos.
                   15                                                  8:18-bk-13197-SC; 8:18-bk-13198-SC;
                                                                       8:18-bk-13199-SC; 8:18-bk-13200-SC;
                   16 RICHARD A. MARSHACK, Chapter 7                   8:18-bk-13201-SC; 8:18-bk-13202-SC)
                      Trustee,
                   17                                                  NOTICE OF MOTION AND MOTION TO
                                   Plaintiff,                          WITHDRAW THE REFERENCE TO THE
                   18                                                  BANKRUPTCY COURT AND
                             vs.                                       MEMORANDUM OF POINTS AND
                   19                                                  AUTHORITIES IN SUPPORT THEREOF
                      DOUGLAS CAVANAUGH, an
                   20 individual; RALPH KOSMIDES, an                   Hearing
                      individual; BEACHCOMBER                          Date: To be set
                   21 MANAGEMENT CRYSTAL COVE,                         Time: To be set
                      LLC, a California Limited Liability              Dept: To be set
                   22 Company; LIGHTHOUSE CAFÉ, LLC,                   Judge: To be set
                      a California Limited Liability
                   23 Company; BEACHCOMBER AT                               JURY TRIAL DEMANDED
                      CRYSTAL COVE, LLC, a California
                   24 Limited Liability Company; and
                      SHAKE SHACK CRYSTAL COVE,
                   25 LLC, a California Limited Liability
                      Company,
                   26
                                   Defendants.
                   27

LEWIS              28
BRISBOIS
BISGAARD                4827-7841-5592.6
& SMITH LLP
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 2 of 23 Page ID #:2




                    1 TO THE UNITED STATES DISTRICT COURT, ALL PARTIES, AND THEIR
                    2 ATTORNEYS OF RECORD:
                    3           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. § 157(d), Federal
                    4 Rule of Bankruptcy Procedure (“FRBP”) 5011, Local Bankruptcy Rule 5011-1, and
                    5 Central District of California Local Bankruptcy Rule 9 (5011) and on a date and time
                    6 to be determined by the Court, Defendants, (“Mr. Cavanaugh”) and Ralph Kosmides
                    7 (“Mr. Kosmides” and, together with Mr. Cavanaugh, the “Movants” ), the founders,
                    8 former officers, and equity owners of Ruby’s Diner, Inc., a California corporation
                    9 (“RDI”), and defendants in the above-captioned adversary proceeding pending before
                   10 the Bankruptcy Court for the Central District of California (the “Bankruptcy Court”),
                   11 Santa Ana Division (Adv. Case No. 8:21-ap-01014-SC) (the “Adversary
                   12 Proceeding”) respectfully move the Court for an order withdrawing the automatic
                   13 reference to the Bankruptcy Court of the Adversary Proceeding filed by the Chapter
                   14 7 Trustee Richard A. Marshack (the “RDI Trustee”, or the “Plaintiff”) of the
                   15 bankruptcy estate of RDI (Bankr. Case No. 8:18-bk-13311-SC) (the “Bankruptcy
                   16 Case”)1 against the Movants, among others (the “Motion”) on the following grounds:
                   17       (a) The Motion is timely as the Adversary Proceeding has just commenced and
                   18           Defendants have yet to file their responsive pleadings. See infra
                   19           Section IV(A).
                   20       (b) Withdrawal of the reference to the Bankruptcy Court is mandatory pursuant
                   21           to 28 U.S.C. § 157(d) because resolution of the proceedings requires
                   22           substantial and material interpretation and consideration of Title 26 of the
                   23           United States Code (the “Internal Revenue Code” or “IRC”). Specifically,
                   24           Plaintiff asserts that by “standing in the shoes” of the Internal Revenue
                   25           Service (the “IRS”) pursuant to 11 U.S.C. § 544(b), Plaintiff may wield all
                   26           the rights and remedies of the IRS against the Defendants. Plaintiff’s
                   27   1
                        The Bankruptcy Case is being jointly administered with the cases of an additional
                   28 six  affiliated companies that have each filed their own petitions for relief (hereinafter,
LEWIS                 RDI, together with the six jointly administered affiliated debtors, the “Debtors”).
BRISBOIS
BISGAARD
& SMITH LLP
                      4827-7841-5592.6                             1
ATTORNEYS AT LAW                      MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 3 of 23 Page ID #:3




                   1             entitlement to assert the powers of the IRS under the Internal Revenue Code
                   2             requires resolution of whether (i) the immunity provided to the IRS from
                   3             state statutes of limitations can only apply to the IRS itself because such
                   4             immunity is a public right which the Plaintiff is prohibited from
                   5             appropriating; and, (ii) the assessment of a tax is a necessary prerequisite to
                   6             the initiation of a suit to collect on such tax pursuant to the IRC. Both of
                   7             the aforesaid issues have been the subject of much debate and remain
                   8             unresolved in this Circuit. See infra Section IV(B).
                   9      (c) Even if withdrawal of the reference were merely permissive, considerations
                   10            of the efficient use of judicial resources, the delay and costs to the parties,
                   11            the uniformity of the bankruptcy administration, the prevention of forum
                   12            shopping, and other related factors all weigh in favor of this Court’s
                   13            exercise of its discretion to presently withdraw the reference. Movants are
                   14            not seeking withdrawal of the reference as to the Bankruptcy Case itself
                   15            but, rather, only as to the Adversary Proceeding. The bankruptcy judge that
                   16            has presided over the Bankruptcy Case will likely need be recused from
                   17            presiding over the Adversary Proceeding (on account of his having
                   18            previously served as a mediator on the issues presented in the Adversary
                   19            Proceeding) and, therefore, the Bankruptcy Court will have no more
                   20            familiarity with the matter than the District Court. Given that the parties
                   21            have sought a jury trial and have not consented to the Bankruptcy Court’s
                   22            jurisdiction for the trial, necessitating that this Court will ultimately have to
                   23            become familiar with the Adversary Proceeding. Finally, the Complaint is
                   24            predominated by non-core claims, the core bankruptcy claims are not
                   25            complex in application, and the core bankruptcy claims are not only based
                   26            on the same facts as the non-core claims, but also, in large part, require a
                   27            preceding determination of liability on the non-core claims. See infra

LEWIS              28            Section IV(C).
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                               2
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 4 of 23 Page ID #:4




                   1             This Motion is based on the annexed Memorandum of Points and Authorities;
                   2 the Declaration of Douglas Cavanaugh, and the Request for Judicial Notice in support
                   3 of the Motion all filed concurrently herewith, and all papers, pleadings, and records
                   4 on file in this proceeding.
                   5             This Motion is made following the conferences of counsel pursuant to Local
                   6 Civil Rule 7-3 which took place between April 28, 2021 and April, 30, 2021.
                   7
                   8 DATED: May 6, 2021                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                   9
                   10                                            By:         /s/ Leo A. Bautista
                                                                       LEO A. BAUTISTA
                   11                                                  Attorney for Douglas Cavanaugh and
                                                                       Ralph Kosmides
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                               3
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                    Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 5 of 23 Page ID #:5




                    1
                                                                    TABLE OF CONTENTS
                    2
                      I. STATUTORY PREDICATES ....................................................................................... 1
                    3 II. RELIEF REQUESTED ................................................................................................ 1
                    4 III. STATEMENT OF FACTS ............................................................................................ 1
                          A. The Bankruptcy Cases. ................................................................................... 1
                    5     B. The Adversary Complaint. .............................................................................. 5
                    6 IV. ARGUMENT............................................................................................................. 8
                          A. This Motion is Timely Filed. .......................................................................... 8
                    7     B. Withdrawal of the reference of the Adversary Proceeding is Mandatory. ..... 8
                    8     C. Even If Withdrawal of the Reference Were Merely Permissive, the Court
                              Should Exercise its Discretion to Withdraw the Reference of the Adversary
                    9         Proceeding..................................................................................................... 11
                      V. CONCLUSION ........................................................................................................ 15
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                         4827-7841-5592.6                                           i
ATTORNEYS AT LAW                            MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                    Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 6 of 23 Page ID #:6




                    1
                                                                  TABLE OF AUTHORITIES
                    2
                                                                                                                                       Page(s)
                    3
                         Cases
                    4
                      In re Bill Johnson’s Rests., Inc.,
                    5
                          No. 2:14-cv-00872-HRH, 2016 U.S. Dist. LEXIS 180701 (D. Ariz.
                    6     Dec. 30, 2016) .............................................................................................. 13, 15
                    7 Bradford v. Bank of Eastern Oregon (In re Bradford),
                    8    2019 U.S. Dist. LEXIS 1976 (D. Idaho 2019) ................................................... 14
                    9 Hillen v. City of Many Trees, LLC (In re CVAH, Inc.),
                   10    570 B.R. 816 (Bankr. D. Idaho 2017) ................................................................ 11

                   11 Marshack v. Castanon (In re Luminance Recovery Ctr., LLC),
                         2021 U.S. Dist. LEXIS 55460 ............................................................................ 13
                   12
                   13 Mukamal v. Citibank N.A. (In re Kipnis),
                         555 B.R. 877 (Bankr. S.D. Fla. August 31, 2016) ............................................. 10
                   14
                      One Longhorn Land I, L.P. v. Presley,
                   15    529 B.R. 755 (C.D. Cal. 2015) ........................................................................... 10
                   16
                      Security Farms v. Int’l Bhd. of Teamsters,
                   17    124 F.3d 999 (9th Cir. 1997) .......................................................................... 8, 11
                   18 United States v. G-I Holdings, Inc. (In re G-I Holdings, Inc.),
                   19   295 B.R. 222 (D.N.J. 2003) .................................................................................. 9
                   20 Wagner v. Ultima Hofmes, Inc. (In re Vaughan Co., Realtors),
                   21   498 B.R. 297 (Bankr. D.N.M. 2013) .................................................................. 10

                   22 Statutes
                   23 11 U.S.C. § 505.......................................................................................................... 9
                   24 11 U.S.C. § 510(c) ..................................................................................................... 6
                   25
                      11 U.S.C. § 544.......................................................................................................... 6
                   26
                      11 U.S.C. § 548 ................................................................................................... 6, 15
                   27

LEWIS              28 11 U.S.C. §§ 550, 551.......................................................................................... 6, 15
BRISBOIS
BISGAARD
& SMITH LLP
                         4827-7841-5592.6                                            ii
ATTORNEYS AT LAW                            MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                    Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 7 of 23 Page ID #:7




                    1 26 U.S.C. § 6502................................................................................................ 10, 11
                    2 28 U.S.C. § 157................................................................................................. passim
                    3
                      28 U.S.C. § 455........................................................................................................ 12
                    4
                      28 U.S.C. § 1334(b) ................................................................................................... 1
                    5
                      United States Code Title 11 chapter 11 ............................................................ passim
                    6
                    7 Bankruptcy Code ..................................................................................................... 13
                    8 Bankruptcy Code chapter 7 ............................................................................... 2, 3, 4
                    9 Bankruptcy Code § 544(b)............................................................................... 6, 9, 10
                   10
                      Cal. Civ. Code § 3436.04........................................................................................... 6
                   11
                      Cal. Civ. Code § 3439.05........................................................................................... 6
                   12
                      Cal. Civ. Code § 3439.07(a)(3) ........................................................................... 6, 14
                   13
                   14 Cal. Corp. Code §§ 500, 501, and 506 ................................................................ 6, 14
                   15 Internal Revenue Code §§ 6502 and 6901........................................................... 9, 11
                   16 Penal Code § 496(c)............................................................................................. 6, 14
                   17
                      Fed. R. Bankr. P. 5011(a) .......................................................................................... 1
                   18
                      Fed. R. Bankr. P. 7012 ............................................................................................. 14
                   19
                   20 Fed. R. Bankr. P. 9015 ............................................................................................. 13
                   21 Fed. R. Civ. P. 38 ..................................................................................................... 13
                   22 Local Bankruptcy Rule 9015-2(b)(2) ...................................................................... 13
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                         4827-7841-5592.6                                           iii
ATTORNEYS AT LAW                            MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 8 of 23 Page ID #:8




                    1                MEMORANDUM OF POINTS AND AUTHORITIES
                    2                                            I.
                    3                                STATUTORY PREDICATES
                    4         This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157(d) and
                    5 1334(b). The statutory and rule predicates for the relief requested herein are 28 U.S.C.
                    6 § 157(d) and Fed. R. Bankr. P. 5011(a).
                    7                                            II.
                    8                                   RELIEF REQUESTED
                    9         Through this Motion, the Movants respectfully request the Court to withdraw
                   10 the automatic reference of the Adversary Proceeding to the Bankruptcy Court
                   11 pursuant to this Court’s General Order No. 13-05 and to further order that all
                   12 proceedings in the Adversary Proceeding shall be before this Court.
                   13                                           III.
                   14                                 STATEMENT OF FACTS2
                   15 A.      The Bankruptcy Cases.
                   16         1.    RDI was incorporated in 1985 and since that time has owned and
                   17 operated the Ruby’s Diner restaurant chain. RDI started with one location in Southern
                   18 California and grew over time to own and operate over 40 locations. Ruby’s
                   19 restaurants were known for their 1940s aesthetic, burgers, fries, and shakes. See
                   20 Declaration of Douglas Cavanaugh (the “Cavanaugh Declaration”), ¶ 6.
                   21         2.    Mr. Cavanaugh served as the Chief Executive Officer (“CEO”) of RDI
                   22 since its incorporation in 1985 and owns a 60% share in RDI. Mr. Cavanaugh was the
                   23 appointed “Responsible Individual” for RDI during the chapter 11 phase of the
                   24 Bankruptcy Case. See Cavanaugh Declaration, ¶ 7.
                   25         3.    Mr. Kosmides was a former officer of RDI until his resignation
                   26 approximately five years ago and holds the remaining 40% interest in RDI. See
                   27 Cavanaugh Declaration, ¶ 8.

LEWIS              28   2
BRISBOIS
                          All docket references are to RDI’s bankruptcy docket unless otherwise stated.
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                          1
ATTORNEYS AT LAW                    MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 9 of 23 Page ID #:9




                    1         4.     On September 5, 2018, RDI filed its petition for relief under chapter 11
                    2 of Title 11 of the United States Code (the “Bankruptcy Code”). Concurrently
                    3 therewith, the Bankruptcy Court entered its order to jointly administer RDI’s with
                    4 RDI’s six affiliates [Bankruptcy Case Docket (“BK Dkt.”) No. 6]. See Exhibit ‘2’ to
                    5 the concurrently filed Request for Judicial Notice (the “RJN”).3
                    6         5.     On April 24, 2019, RDI filed a joint plan of reorganization (as
                    7 subsequently amended from time to time, the “Proposed Plan”) with Ruby’s Franchise
                    8 Systems, Inc.4 (“RFS”). The first iteration of the Proposed Plan was filed at BK Dkt.
                    9 No. 344; the Proposed Plan was revised four times thereafter [BK Dkt. Nos. 437, 488,
                   10 507]. See Exhibits ‘2’, ‘5’.
                   11         6.     From its inception, the central hurdle to the confirmation of the Proposed
                   12 Plan was always the plan’s feasibility; more specifically, confirmation of the
                   13 Proposed Plan was dependent on the existence of sufficient funding to pay both the
                   14 mountainous chapter 11 administrative expenses and to provide some distribution to
                   15 unsecured creditors. The two potential funding sources for the Proposed Plan were a
                   16 plan co-proponent, Steven L. Craig (“Mr. Craig”) and the proceeds of potential
                   17 litigation against insiders of RDI, including the Movants (the “Alleged D&O
                   18 Claims”).5 See Cavanaugh Declaration, ¶ 10.
                   19
                   20   3
                          Hereinafter, all references to any Exhibits are included as Exhibits to the RJN, unless
                   21   otherwise noted.
                        4
                          Messrs. Cavanugh and Kosmides are also the co-founders of RFS, an entity affiliated
                   22   with RDI through common ownership and control which is a debtor in a separate
                        bankruptcy case that is not jointly administered with the Debtors. RFS’s case
                   23   commenced as a voluntary case under chapter 11 of the Bankruptcy Code but was
                        ultimately converted to a case under chapter 7. Mr. Cavanaugh served as the CEO of
                   24   RFS since its incorporation in 1990; Mr. Komisides was the former Chief Financial
                        Officer (“CFO”) of RFS until his recent resignation. Mr. Cavanaugh further owns a
                   25   60% share in RFS and Mr. Kosmides holds the other 40% share in RFS. See
                        Cavanaugh Declaration, ¶ 9. RFS commenced its voluntary chapter 11 case on
                   26   September 6, 2018 (Bankr. Case No. 8:18-bk-13324-SC) (the “RFS Bankruptcy
                        Case”). See Exhibit ‘3’.
                   27   5
                           The Alleged D&O Claims were considered to be a viable source of funding on
                   28   account of RDI’s insurance policy which insured against claims brought against its
LEWIS                   directors and officers (the “D&O Policy”). See Cavanaugh Declaration, ¶ 11.
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                            2
ATTORNEYS AT LAW                     MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 10 of 23 Page ID #:10




                    1            7.        On May 22 and 23, 2019, the Debtors, RFS, and the Official Committee
                    2 of Unsecured Creditors filed requests for mediation (the “Mediation”) with the
                    3 Bankruptcy Court, therein seeking to have a mediator assigned to assist the parties in
                    4 formulating a confirmable plan of reorganization [BK Dkt. No. 365; RFS Docket
                    5 (“RFS Dkt.”) No. 199]. See Exhibits ‘2’ and ‘3’.
                    6            8.        On May 31, 2019, the Honorable Scott C. Clarkson (“Judge Clarkson”),
                    7 one of the bankruptcy judges for the Bankruptcy Court for the Central District of
                    8 California who was not presiding over either of the Bankruptcy Case or the RFS
                    9 Bankruptcy Case at the time, was assigned as the mediator for the Mediation [BK
                   10 Dkt. No. 371, RFS Dkt. No. 201]. See Exhibits ‘6’ and ‘7’. Judge Clarkson thereafter
                   11 served as the mediator for four mediation sessions, in all of which the Movants were
                   12 participants. Among the topics discussed during the Mediation were the Alleged D&O
                   13 Claims. See Cavanaugh Declaration, ¶ 12.
                   14            9.        Following the Mediation, on January 6, 2020, the Debtors and RFS filed
                   15 their “Third Amended” Proposed Plan [BK Dkt. No. 507]; as referenced therein, the
                   16 “Administrative Claims” that had accrued to the “RDI Professionals” by that time
                   17 ballooned to no less than $6,480,000.00 [BK Dkt. No. 507, p. 15]. See Exhibit ‘5’.
                   18            10.       Mr. Craig, however, subsequently withdrew his support for the Proposed
                   19 Plan. See Cavanaugh Declaration, ¶ 13.
                   20            11.       On April 10, 2020, RDI filed a motion to convert its chapter 11 case to a
                   21 case under chapter 7 of the Bankruptcy Code. The Bankruptcy Court entered an order
                   22 granting the motion and converting RDI’s bankruptcy case on April 15, 2020 [BK
                   23 Dkt. Nos. 571, 577]. Likewise, RFS filed its motion to convert its chapter 11 case to
                   24 a case under chapter 7 of the Bankruptcy Code on November 24, 2020. The
                   25 Bankruptcy Court entered an order granting the motion and converting RFS’s
                   26 bankruptcy case on December 17, 2020 [RFS Dkt. Nos. 524, 536]. See Exhibits ‘2’
                   27 and ‘3’.

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                                3
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 11 of 23 Page ID #:11




                    1         12.    On April 16, 2020, Richard A. Marshak was appointed as the chapter 7
                    2 trustee in RDI’s case [BK Dkt. No. 578]. See Exhibit ‘2’. Peter J. Mastan (the “RFS
                    3 Trustee”) was appointed as the chapter 7 trustee in RFS’s case on December 28, 2020
                    4 [RFS Dkt. No. 545].6 See Exhibit ‘3’.
                    5         13.    After the conversion of the RDI and RFS cases to chapter 7, the Alleged
                    6 D&O Claims became the only potential source for payment of over six millions of
                    7 dollars of chapter 11 administrative expense claims as well as over $15 million in
                    8 general unsecured claims. See Cavanaugh Declaration, ¶ 14.
                    9         14.    On July 31, 2020, the bankruptcy cases of the Debtors and of RFS were
                   10 assigned to Judge Clarkson, who previously served as the mediator in the cases,
                   11 because of the retirement of the previous presiding judge [BK Dkt. No. 764; RFS Dkt.
                   12 No. 421].7 See Exhibits ‘2’ and ‘3’.
                   13         15.    RDI’s efforts to capitalize on the Alleged D&O Claims began first with
                   14 the Trustee’s Application to Employ Miller Barondess LLP (“MB LLP”) as Special
                   15 Counsel to prosecute the Alleged D&O Claims (the “Special Counsel Application”)
                   16 filed on July 28, 2020 [BK Dkt. No. 757]; concurrently therewith, the Trustee filed
                   17 his Motion to Authorize Postpetition Financing in the Amount of $25,000 to fund the
                   18 prosecution of the Alleged D&O Claims (the “Motion for Funding of Special
                   19
                   20
                   21   6
                          Mastan was first appointed as RFS’s chapter 11 trustee on April 16, 2020 [RFS Dkt.
                        No. 362]; Mastan was thereafter reappointed as RFS’s chapter 7 trustee upon the
                   22   case’s conversion to chapter 7. See Exhibit ‘3’.
                        7
                   23     On August 20, 2020, the Movants filed their Motion for Recusal of Presiding Judge
                        (the “First Recusal Motion”), therein requesting Judge Clarkson’s recusal from the
                   24   bankruptcy cases on account of his service as the mediator for the Mediation [BK Dkt.
                        No. 770]. See Exhibit ‘2’. The Honorable Judge Theodor C. Albert (“Judge Albert”)
                   25   presided over the First Recusal Motion; on September 23, 2020, Judge Albert entered
                        his Order denying the Recusal Motion (the “Recusal Order”) [BK Dkt. No. 860] based
                   26   in part on the reasons stated in his tentative ruling which was filed as Exhibit ‘1’ to
                        Recusal Order [BK Dkt. No. 849]. See Exhibits ‘8’ and ‘9’. In his tentative ruling,
                   27   Judge Albert noted that if an adversary proceeding against the Movants were to be
                        filed, they “could move for Judge Clarkson to be recused or request Judge Clarkson
                   28   to recuse himself in a trial on those issues, without the need to remove Judge Clarkson
LEWIS                   from the entire case. This would be much less disruptive and more efficient.” Id.
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                              4
ATTORNEYS AT LAW                    MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 12 of 23 Page ID #:12




                    1 Counsel”) [BK Dkt. No. 759].8 See Exhibit ‘2’. Likewise, on June 22, 2020, the RFS
                    2 Trustee made a demand to the D&O Policy insurance carrier in connection with the
                    3 Alleged D&O Claims. See Cavanaugh Declaration, ¶ 15.
                    4         16.   On January 27, 2021, the RDI Trustee and the RFS Trustee filed motions
                    5 in each of their respective cases therein seeking, inter alia, the Bankruptcy Courts’
                    6 approvals of the RFS estate’s assignment of its interests in the Alleged D&O Claims
                    7 to the RDI Trustee in exchange a 10% share of any net recoveries; the assignment was
                    8 thereafter approved by orders of the Bankruptcy Court. [BK Dkt. No. 1005 and Order
                    9 thereon at No. 1042; RFS Docket No. 551 and Order thereon at No. 556] See Exhibits
                   10 ‘10’, ‘11’, ‘12’, ‘13’.
                   11 B.      The Adversary Complaint.
                   12         1.    On March 11, 2021, the Plaintiff commenced the Adversary Proceeding
                   13 in the Bankruptcy Court through the filing an adversary complaint (the “Original
                   14 Complaint”) against the Movants and others, including Beachcomber Management
                   15 Crystal Cove, LLC, a California limited liability company (“Beachcomber
                   16 Management”), Lighthouse Café, LLC, a California limited liability company
                   17 (“Lighthouse Café”), Beachcomber At Crystal Cove, LLC, a California limited
                   18 liability company (“Beachcomber at Crystal Cove”), and Shake Shack Crystal Cove,
                   19 LLC, a California limited liability company (“Shake Shack” and, together with
                   20 Movants, Beachcomber Management, Lighthouse Café, Beachcomber at Crystal
                   21 Cove, and Shake Shack, the “Defendants”) [Adversary Proceeding Docket (“Adv.
                   22 Dkt.”) No. 1]. See Exhibit ‘4’. On April 29, 2021, Plaintiff filed its First Amended
                   23 Complaint [Adv. Dkt. No. 76] (the “Complaint”). See Exhibit ‘1’.
                   24         2.    The Adversary Proceeding has been assigned to Judge Clarkson.
                   25
                   26
                        8
                   27   In addition to the $25,000 retainer to fund the prosecution of the Alleged D&O
                      Claims, MB LLP is entitled to between 33% - 40% of the gross amount of any
LEWIS              28 recovery it obtains in connection with the Alleged D&O Claims. See Special Counsel
BRISBOIS              Application, p. 7.
BISGAARD
& SMITH LLP
                      4827-7841-5592.6                           5
ATTORNEYS AT LAW                    MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 13 of 23 Page ID #:13




                    1            3.          The Complaint asserts damages of over $35 million and includes a
                    2 demand for a jury trial. Complaint at ¶ 13. In the Complaint, the Plaintiff asserts
                    3 eighteen causes of action against the Defendants, including:
                    4                      i. breach of fiduciary duty;
                    5                      ii. aiding and abetting breach of fiduciary duty;
                    6                  iii. avoidance of actual fraudulent transfers under 11 U.S.C. § 548(a)(1)(a);
                    7                   iv. avoidance        of    constructive     fraudulent    transfers    under
                    8                         11 U.S.C. § 548(a)(1)(b);
                    9                      v. recovery of fraudulent transfers under 11 U.S.C. §§ 550, 551;
                   10                   vi. avoidance and recovery of actually fraudulent transfers under
                   11                         11 U.S.C. § 544 and Cal. Civ. Code § 3436.04;
                   12                  vii. avoidance and recovery of constructively fraudulent transfers under
                   13                         11 U.S.C. § 544 and Cal. Civ. Code § 3439.05;
                   14                 viii. recovery of illegal dividends under Cal. Corp. Code §§ 500, 501, and
                   15                         506;
                   16                   ix. equitable subordination of claims under 11 U.S.C. § 510(c);
                   17                      x. permanent injunction under Cal. Civ. Code § 3439.07(a)(3)(A);
                   18                   xi. permanent injunction under Cal. Civ. Code § 3439.07(a)(3)(C);
                   19                  xii. breach of contract;
                   20                 xiii. money lent;
                   21                 xiv. open book account;
                   22                  xv. violation of Penal Code § 496(c);
                   23                 xvi. accounting;
                   24                 xvii. constructive trust; and,
                   25              xviii. misappropriation of trade secrets.
                   26            4.          In the Complaint, the Plaintiff attempts to circumvent the a statutes of
                   27 limitations defense on two theories: first, the Plaintiff asserts that by stepping into the

LEWIS              28 shoes of the IRS pursuant to § 544(b) of the Bankruptcy Code, “the statute of
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                                  6
ATTORNEYS AT LAW                            MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 14 of 23 Page ID #:14




                    1 limitations for the claims alleged herein as to all parties is at least ten years from the
                    2 date of the bankruptcy filing.” Complaint at ¶ 6; second, the Plaintiff relies on “the
                    3 doctrine of adverse domination” to support his contention that he may assert claims
                    4 that, in some instances, accrued over two decades ago. Complaint at ¶ 40.
                    5            5.        On March 30, 2021, the Court issued an alias summons as to the
                    6 Defendants Douglas Cavanaugh, Beachcomber Management, and Beachcomber at
                    7 Crystal Cove setting the deadline for them to file and serve a written response to the
                    8 Complaint by April 29, 2021, and setting the initial status conference for June 16,
                    9 2021 [Adv. Dkt. No. 8]. See Exhibit ‘14’.
                   10            6.        Pursuant to a stipulation entered on April 12, 2021, the Plaintiff and
                   11 Defendants agreed to the following: (i) the Defendants would waive service of the
                   12 summons and Complaint, (ii) the Trustee would file a first amended complaint on or
                   13 before April 29, 2021,(iii) the deadlines for the Defendants to respond to the first
                   14 amended complaint would be June 1, 2021, and (iv) the status conference would be
                   15 continued from June 16, 2021 to July 21, 2021 or to such later date on which the
                   16 Bankruptcy Court is available [Adv. Dkt. No. 28]. See Exhibit ‘15’. The Bankruptcy
                   17 Court entered its order approving the foregoing stipulation on May 5, 2021 [Adv. Dkt.
                   18 No. 87]. See Exhibit ‘16’.
                   19            7.        On April 14, 2021, the Plaintiff filed an Application for Right to Attach
                   20 Order and Order for Issuance of Writ of Attachment as to Douglas Cavanaugh [Adv.
                   21 Dkt. No. 29] and Application for Right to Attach Order and Order for Issuance of
                   22 Writ of Attachment as to Ralph Kosmides [Adv. Dkt. No. 35] (collectively, “Writ of
                   23 Attachment Applications”). See Exhibits ‘17’ and ‘18’. The hearing on the Writ of
                   24 Attachment Applications (the “Hearing on the Attachment Applications”) was
                   25 originally set to be heard before Judge Clarkson on May 5, 2021 at 1:30 p.m.
                   26            8.        Based in part on Judge Albert’s finding in the Ruling on the First Recusal
                   27 Motion that the motion was premature, on April 27, 2021, the Movants filed a Motion

LEWIS              28 for Recusal of Presiding Judge in Adversary Proceeding (the “Second Recusal
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                                7
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 15 of 23 Page ID #:15




                    1 Motion”) [Adv. Dkt. No. 53], therein seeking that Judge Clarkson be recused from
                    2 the Adversary Proceeding because of his having served as the mediator in the
                    3 Mediation that included the Alleged D&O Litigation. See Exhibit ‘19’. The Second
                    4 Recusal Motion is presently set to be heard before Judge Albert in the Bankruptcy
                    5 Court on May 27, 2021 at 11:00 a.m. See Exhibit ‘4’.
                    6            9.        On April 27, 2021, the Movants filed their Emergency Motion for
                    7 Continuance of the Hearing on the Attachment Applications and for Extension of
                    8 Deadlines Related Thereto [Adv. Dkt. No. 57] (the “Motion for Continuance and
                    9 Extension”) on account of the pending Second Recusal Motion. See Exhibit ‘20’. On
                   10 April 29, 2021, the Bankruptcy Court heard the Motion for Continuance and
                   11 Extensions; the Hearing on the Attachment Applications was continued to May 6,
                   12 2021 at 10:00 a.m. to be heard before the Honorable Judge Erithe Smith (“Judge
                   13 Smith”). See Exhibit ‘4’. Judge Smith heard the Hearing on the Attachment
                   14 Applications on May 6, 2021 at 10:00 a.m. [Adv. Dkt. No. 78] and further continued
                   15 the Hearing on the Attachment Applications to May 11, 2021.
                   16                                                IV.
                   17                                            ARGUMENT
                   18 A.         This Motion is Timely Filed.
                   19            Pursuant to 28 U.S.C. § 157(d), this Court may withdraw any case or proceeding
                   20 that has been automatically referred to the Bankruptcy Court on its own motion or on
                   21 a timely motion of any party. A motion is timely under § 157(d) if it was made, “as
                   22 promptly as possible in light of developments in the bankruptcy proceeding.” Security
                   23 Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1007 n.3 (9th Cir. 1997). Here, the
                   24 Motion was filed shortly after the Adversary Proceeding was filed and before the
                   25 Defendants’ answers are due. Thus, the Motion is clearly timely filed.
                   26 B.         Withdrawal of the reference of the Adversary Proceeding is Mandatory.
                   27            Section 157(d) provides that a district court shall withdraw the reference of a

LEWIS              28 proceeding if resolution of the proceeding requires consideration of both title 11 and
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                              8
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 16 of 23 Page ID #:16




                    1 other laws of the United States regulating organizations and activities affecting
                    2 interstate commerce. In an apparent effort to stave off a statute of limitations defense,
                    3 the Plaintiff argues in the Complaint that because the IRS has filed a proof of claim
                    4 against RDI, pursuant to 11 U.S.C. § 544(b), he stands in the shoes of the IRS and
                    5 may exercise all of the rights and remedies of the IRS under §§ 6502(a)(1) and 6901(a)
                    6 of the Internal Revenue Code. Complaint at ¶ 41. The Plaintiff notes that “the IRS
                    7 may recover a fraudulent transfer of a taxpayer for 10 years after the date of
                    8 assessment.” Id.
                    9            The Internal Revenue Code is among the “laws of the United States regulating
                   10 organizations and activities affecting interstate commerce” under section 157(d). See
                   11 United States v. G-I Holdings, Inc. (In re G-I Holdings, Inc.), 295 B.R. 222 (D.N.J.
                   12 2003). Further, although, pursuant to 11 U.S.C. § 505, bankruptcy courts may
                   13 determine the amount or legality of any tax liability, the issues raised by the Plaintiff
                   14 under section 6502 and 6901 of the Internal Revenue Code do not involve issues
                   15 pertaining to whether RDI has any tax liability or the amount thereof. Rather, these
                   16 sections of the Internal Revenue Code deal with the ability of the IRS to collect taxes
                   17 against the taxpayer and against any transferee. Thus, the Plaintiff’s claims against
                   18 the Movants require consideration of both title 11 and title 26.
                   19            Although § 157(d) speaks only of “consideration” of both title 11 and other
                   20 U.S. laws affecting interstate commerce, the majority of cases have found that
                   21 mandatory withdrawal is appropriate only when resolution of the dispute will require
                   22 a “substantial and material consideration of the non-Code statute.” 1 Collier on
                   23 Bankruptcy ¶ 3.04 (16th ed. 2021) (internal citations omitted). Here, that requirement
                   24 is satisfied. Although the Plaintiff seeks to breathe new life into stale claims under the
                   25 doctrine of “adverse domination,” unless the Plaintiff is prepared to put all of his
                   26 statute of limitation eggs in the adverse domination basket, the Plaintiff’s fraudulent
                   27 transfer claims against the Movants may rise or fall on whether and how a court were

LEWIS              28 to apply §§ 6502 and 6901 of the IRC to the facts of this case. In other words,
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                              9
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 17 of 23 Page ID #:17




                    1 resolution of the IRC issues raised by the Plaintiff could very well be a winner-take-
                    2 all proposition. Thus, consideration of non-Code statues is both substantial and
                    3 material.
                    4            Further, courts in the Ninth Circuit have largely adopted the additional
                    5 requirement that the interpretation, as opposed to the mere application, of a non-
                    6 title 11 statute must be involved for mandatory withdrawal to apply. One Longhorn
                    7 Land I, L.P. v. Presley, 529 B.R. 755, 760 (C.D. Cal. 2015). This requirement is
                    8 satisfied here as well for at least two reasons.
                    9            First, as recognized by the very case cited by the Plaintiff in paragraph 41 of
                   10 the Complaint, “[t]here is a split of authority on whether a trustee can step into the
                   11 shoes of the IRS under §544(b) and utilize the IRS tenyear (sic) collection window.”
                   12 Mukamal v. Citibank N.A. (In re Kipnis), 555 B.R. 877, 881 (Bankr. S.D. Fla. August
                   13 31, 2016). Cf. Wagner v. Ultima Hofmes, Inc. (In re Vaughan Co., Realtors), 498 B.R.
                   14 297 (Bankr. D.N.M. 2013) (ten-year statute of limitations of 26 U.S.C. § 6502 is not
                   15 available to bankruptcy trustees in section 544(b) avoidance actions because IRS
                   16 immunity from state statutes of limitation is a public right that cannot be invoked by
                   17 a bankruptcy trustee). Although other courts have declined to follow Vaughan, there
                   18 is no binding Ninth Circuit authority on the issue. Thus, resolution of this dispute will
                   19 require consideration of a significant issue that involves both Code and non-Code
                   20 statutes.
                   21            Second, while the Plaintiff acknowledges that “the IRS may recover a
                   22 fraudulent transfer of a taxpayer for 10 years after the date of assessment,” Complaint
                   23 at ¶ 41, the Plaintiff appears to take things a bit further by claiming that by stepping
                   24 into the shoes of the IRS pursuant to § 544(b) of the Bankruptcy Code, “the statute of
                   25 limitations for the claims alleged herein as to all parties is at least ten years from the
                   26 date of the bankruptcy filing.” Complaint at ¶ 6 (emphasis supplied). This distinction
                   27 is notable because, pursuant to § 6502 the IRS must bring suit to collect on any

LEWIS              28 assessed tax “within 10 years after the assessment of the tax.” 26 U.S.C. § 6502(a)(1).
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                             10
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 18 of 23 Page ID #:18




                    1 The Courts that have allowed a bankruptcy trustee to step into the shoes of the IRS
                    2 have held that assessment of a tax is not a prerequisite to the trustee’s right to initiate
                    3 suit to collect on the same. See Hillen v. City of Many Trees, LLC (In re CVAH, Inc.),
                    4 570 B.R. 816, 837 (Bankr. D. Idaho 2017). It is presumably on account of this
                    5 untethering of the right to initiate suit from the date of a tax assessment, that the
                    6 Plaintiff apparently implies that he is not constrained by any statute of limitations and
                    7 that the 10-year limitation period in § 6502 does not apply to him. The court in In re
                    8 CVAH, Inc. stated that at the time it drafted its opinion, it was “unaware of any Ninth
                    9 Circuit precedent on this issue.” Id. Thus, this issue continues to be unresolved within
                   10 this Circuit and requires more than the mere application of a non-title 11 statute.
                   11            Moreover, because the Plaintiff purports to “stand in shoes of the IRS,”
                   12 Complaint at ¶ 41, any ruling on the Plaintiff’s rights and powers under 26 U.S.C.
                   13 §§ 6502 and 6901 will necessarily involve a determination of the IRS’s rights and
                   14 powers under the very same sections of the Internal Revenue Code. Such a
                   15 determination is one that should be made by this Court, not the Bankruptcy Court.
                   16 Therefore, withdrawal of the reference pursuant to section 157(d) is mandatory.
                   17 C.         Even If Withdrawal of the Reference Were Merely Permissive, the Court
                   18            Should Exercise its Discretion to Withdraw the Reference of the
                   19            Adversary Proceeding.
                   20            A district court may withdraw any case or proceeding that has been referred to
                   21 a bankruptcy court “for cause shown.” 28 U.S.C. § 157(d). The Ninth Circuit has
                   22 instructed that district courts should consider the following factors in determining
                   23 whether “cause” for the permissive withdrawal of reference exists: (1) the efficient
                   24 use of judicial resources; (2) delay and costs to the parties; (3) uniformity of
                   25 bankruptcy administration; (4) the prevention of forum shopping; and (5) other related
                   26 factors. Security Farms, 124 F.3d at 1008 (internal citations omitted). Here, all of these
                   27 factors weigh in favor of the permissive withdrawal of the reference of the Adversary

LEWIS              28 Proceeding.
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                             11
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 19 of 23 Page ID #:19




                    1            With respect to the first factor, the efficient use of judicial resources, at the risk
                    2 of prematurely handicapping the Movants’ Second Recusal Motion, it seems almost
                    3 certain that Judge Clarkson will need to be disqualified from presiding over the
                    4 Adversary Proceeding pursuant to 28 U.S.C. § 455. The grounds for previously
                    5 denying recusal, as stated in the Recusal Order and tentative ruling referenced therein,
                    6 simply do not apply to the Adversary Proceeding and the current procedural posture
                    7 thereof. Now that D&O Litigation is before Judge Clarkson and, in light of the
                    8 language in the Recusal Order itself, there is an even more compelling basis to
                    9 conclude that the appearance of Judge Clarkson’s impartiality may reasonably be
                   10 questioned. If Judge Clarkson should be recused, the new bankruptcy judge to whom
                   11 the Adversary Proceeding would be assigned would have no more useful background
                   12 regarding the RDI and RFS bankruptcy cases than this Court would have. Both the
                   13 new bankruptcy judge and this Court would start off from the same clean slate. Thus,
                   14 withdrawing the reference of the Adversary Proceeding would not result in any waste
                   15 of judicial resources. Moreover, withdrawal of the reference of the Adversary
                   16 Proceeding would moot the Second Recusal Motion, thus eliminating the need for any
                   17 further briefing, a hearing, and a ruling on whether Judge Clarkson should be
                   18 disqualified from presiding over the Adversary Proceeding. That, too, would promote
                   19 the efficient use of judicial resources.
                   20            The same is true for the second factor – delay and costs to the parties. The
                   21 Adversary Proceeding was only just recently commenced. None of the Defendants
                   22 have filed an answer or otherwise responded to the Complaint. Thus, withdrawing the
                   23 reference of the Adversary Proceeding from the Bankruptcy Court to this Court will
                   24 not cause any delay or impose any unnecessary or additional costs on the parties.
                   25            Under the third factor, uniformity of bankruptcy administration would not at all
                   26 be threatened by withdrawal of the reference of the Adversary Proceeding.
                   27 Section 157(d) of Title 28 of the United States Code grants district courts with the

LEWIS              28 discretion to withdraw the reference of an entire bankruptcy case. But that is not what
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                              12
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 20 of 23 Page ID #:20




                    1 the Movants are seeking. They merely seek withdrawal of the reference of the
                    2 Adversary Proceeding, a distinct and discrete proceeding within the Bankruptcy Case.
                    3 Moreover, the Adversary Proceeding has nothing to do with the administration of the
                    4 Bankruptcy Case. The Plaintiff seeks to augment the assets of the Estate in the
                    5 Adversary Proceeding by obtaining a money judgment against the Defendants. If the
                    6 Plaintiff were to obtain a money judgment and were to recover funds in satisfaction
                    7 of the judgment, those funds would become part of the Estate and would be distributed
                    8 in accordance with the priorities of the Bankruptcy Code. The withdrawal of the
                    9 reference of the Adversary Proceeding would not in any way affect the distribution of
                   10 those funds or otherwise impact the administration of the Estate. Thus, withdrawal of
                   11 the reference of the Adversary Proceeding would not in any way compromise the
                   12 uniformity of bankruptcy administration.
                   13         The fourth of the Security Farms’ factors, the prevention of forum shopping,
                   14 does not militate against withdrawing the reference. Recall that the Plaintiff himself
                   15 demanded a jury trial in his Complaint. Thus, the Plaintiff’s own jury demand weighs
                   16 in favor of withdrawing the reference of the Adversary Proceeding.9 “‘[W]here a jury
                   17 trial is required and the parties refuse to consent to bankruptcy jurisdiction, withdrawal
                   18 of the case to the district court is appropriate.’ Thus, this factor weighs in favor of
                   19 withdrawing the reference.” In re Bill Johnson’s Rests., Inc., No. 2:14-cv-00872-
                   20 HRH, 2016 U.S. Dist. LEXIS 180701, at *12 (D. Ariz. Dec. 30, 2016), quoting In re
                   21 Cinematronics, Inc., 916 F.2d 1444, 1451 (9th Cir. 1990).10 Thus, the Plaintiff’s jury
                   22 demand weighs in favor of withdrawing the reference of the Adversary Proceeding.
                   23
                      9
                         The Plaintiff’s demand for a jury trial cannot be withdrawn unless the parties
                   24 consent. Fed. R. Bankr. P. 9015, incorporating by reference Fed. R. Civ. P. 38.
                      10
                   25    Although, in his Complaint, the Plaintiff consents to the entry of a final judgment
                      by the Bankruptcy Court (Id. at ¶ 1), the Movants do not so consent. Moreover, the
                   26 Trustee has, in fact, not consented to a jury trial before the Bankruptcy Court pursuant
                      to Local Bankruptcy Rule 9015-2(b)(2) which requires, in relevant part, that “[a]
                   27 demand must include a statement that the party does or does not consent to a jury trial
                      by the bankruptcy court,” a requirement that the Plaintiff is thoroughly familiar with.
                   28 See    Marshack v. Castanon (In re Luminance Recovery Ctr., LLC), 2021 U.S. Dist.
LEWIS                 (footnote continued on next page)
BRISBOIS
BISGAARD
& SMITH LLP
                      4827-7841-5592.6                            13
ATTORNEYS AT LAW                    MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 21 of 23 Page ID #:21




                    1         Finally, the consideration of “other related factors” is a rather broad catch-all
                    2 that is not well vetted in the case law. Generally, this factor has not proven to be very
                    3 distinct from the other four factors and is often lumped in with them. For example,
                    4 one court has held that “‘[o]ther related factors’ might include whether the issues are
                    5 core or non-core proceedings, as well as the right to a jury trial.” Bradford v. Bank of
                    6 Eastern Oregon (In re Bradford), 2019 U.S. Dist. LEXIS 1976, *13, (D. Idaho 2019)
                    7 (internal citations omitted). As has already been noted, the Plaintiff has demanded a
                    8 jury trial.
                    9         With respect to the whether the claims raised in the Complaint in the Adversary
                   10 Proceeding are core or non-core proceedings under 28 U.S.C. § 157(b)(2), of the
                   11 Plaintiff’s 18 causes of action the following 12 are clearly non-core: 1) breach of
                   12 fiduciary duty; 2) aiding and abetting breach of fiduciary duty; 3) recovery of illegal
                   13 dividends under Cal. Corp. Code §§ 500, 501, and 506; 4) permanent injunction under
                   14 Cal. Civ. Code § 3439.07(a)(3)(A); 5) permanent injunction under Cal. Civ. Code
                   15 § 3439.07(a)(3)(C); 6) breach of contract; 7) money lent; 8) open book account; 9)
                   16 violation of Penal Code § 496(c); 10) accounting; 11) constructive trust; and 12)
                   17 misappropriation of trade secrets. Thus, the Complaint is predominated by non-core
                   18 claims governed by common law, the core bankruptcy claims are not complex in
                   19 application, and the core bankruptcy claims are not only based on the same facts as
                   20 the non-core common law claims, but also, in large part, require a preceding
                   21 determination of liability on the non-core claims,11 and the Adversary Proceeding is
                   22
                      LEXIS 55460; 2021 WL 1116743 (C.D. Cal. March 23, 2021) (“Instead, Moving
                   23 Defendants' language mirrors Federal Rule of Bankruptcy Procedure 7012, which
                      requires responsive pleadings to ‘include a statement that the party does or does not
                   24 consent to entry of final orders of judgment by the bankruptcy court.’ ‘[T]he
                      allegation refers only to consent to the entry of a final order or judgment by the
                   25 [Bankruptcy] Court. Although related in some respects, this is a separate issue from
                      the issue of consent for the [Bankruptcy] Court to conduct a jury trial.’”) (internal
                   26 citations omitted).
                        11
                   27    For example, the core claim in the Complaint for “equitable subordination” requires
                      a finding of “inequitable conduct,” which the Trustee has attempted to establish
LEWIS              28 through allegations of the Movants’ breach of fiduciary duty (a non-core claim). See
BRISBOIS              Complaint at ¶ 179.
BISGAARD
& SMITH LLP
                      4827-7841-5592.6                         14
ATTORNEYS AT LAW                    MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 22 of 23 Page ID #:22




                    1 still at its initial stages. These circumstances support an immediate withdrawal of the
                    2 reference rather than a withdrawal only at the time of trial. In re Bill Johnson’s Rests.,
                    3 Inc., 2016 U.S. Dist. LEXIS 180701; 2017 WL 25288 (D. Ariz. January 3, 2017), in
                    4 which the court noted:
                    5                      The bankruptcy court's familiarity with the case as it
                                           currently stands will not make much of a difference in
                    6
                                           deciding the motions for summary judgment. This court
                    7                      will have to become familiar with the issues raised in the
                                           adversary proceeding, including any issues of bankruptcy
                    8
                                           law, at some point. Judicial efficiency would not be served
                    9                      by having the bankruptcy court decide what are primarily
                                           state law issues and then having this court conduct a de novo
                   10
                                           review of the same issues. Rather, judicial efficiency will
                   11                      be served by withdrawing the reference.
                   12
                        In re Bill Johnson's Rests., Inc., 2016 U.S. Dist. LEXIS 180701 at *9 (emphasis in
                   13
                        the original).
                   14
                                  Further, although the Plaintiff asserts avoidance of fraudulent conveyance
                   15
                        claims under 11 U.S.C. § 548 and a recovery of fraudulent conveyance claim under
                   16
                        11 U.S.C. §§ 550 and 551 (a total of three claims), the reach-back period under § 548
                   17
                        is only two years before the petition date (September 5, 2018). And yet, the Complaint
                   18
                        refers to few, if any, alleged transfers made or obligations incurred by RDI after
                   19
                        September 5, 2016. Thus, although some of the Plaintiff’s claims are at least facially
                   20
                        core proceedings, the vast majority of the claims in the Adversary Proceeding are non-
                   21
                        core proceedings. Thus, this factor as well weighs in favor of withdrawing the
                   22
                        reference.
                   23
                                                                        V.
                   24
                                                                  CONCLUSION
                   25
                                 Based on the foregoing, the Movants respectfully request the Court to withdraw
                   26
                        the reference of the Adversary Proceeding; and for such other relief that the Court
                   27
                        may deem is just and proper.
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                                15
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
                   Case 8:21-cv-00845-SVW Document 1 Filed 05/06/21 Page 23 of 23 Page ID #:23




                    1 DATED: May 6, 2021                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2
                    3                                            By:         /s/ Leo A. Bautista
                                                                       LEO A. BAUTISTA
                    4                                                  Attorneys for Douglas Cavanaugh and
                                                                       Ralph Kosmides
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4827-7841-5592.6                               16
ATTORNEYS AT LAW                           MOTION TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT
